Title: To Thomas Jefferson from Littleberry H. Mosby, with Jefferson’s Instructions, 19 March 1781
From: Mosby, Littleberry,Jefferson, Thomas
To: Jefferson, Thomas


Powhatan, 19 Mch. 1781. Has recruited “forty odd Men”; intended marching “on Sunday next, but hearing this day at our Court House, that the Enemy were approaching, thought it advisable to proseed as soon as possible.” The bearer has been sent to procure arms as they are not to be had in the county. [In margin, in TJ’s hand:] “Referred to Colo. Davies as to arms. I am uninformed as to the arms of Armand’s corps as also what we have. If no others can be procured I imagine the militia cavalry must have the Grenedier swords. Th:J.”
